Citation Nr: 1713093	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  13-23 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to his service-connected spine condition.

2. Entitlement to service connection for a left knee disability, to include as secondary to his service-connected spine condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1997 to March 2001 with subsequent service in the Air Force Reserve.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in June 2015.  This matter was originally on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.

In October 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  A chronic right knee disability was not manifested during service and is not shown to be related to active service or to service-connected disability; arthritis was not manifested within a year of separation from active service.

2.  A chronic left knee disability was not manifested during service and is not shown to be related to active service or to service-connected disability; arthritis, was not manifested within a year of separation from active service.


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred in or aggravated by service and is not causally related to service-connected disability; arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  A chronic right knee disability was not incurred in or aggravated by service and is not causally related to service-connected disability; arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's June 2015 Remand, the Appeals Management Center (AMC) obtained outstanding VA treatment records, obtained an addendum medical opinion with respect to the etiology of the Veteran's bilateral knee disorders, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's June 2015 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was afforded a VA examination in August 2012 at which time he was diagnosed as having left knee strain, left knee patellar tendonitis, old traumatic injury left inferior patella, and bilateral patellofemoral syndrome.  After review of the record, the examiner provided an opinion as to the etiology of his knee disorders.  In November 2015, the examiner who conducted the August 2012 VA examination rendered an additional opinion regarding the etiology of the Veteran's knee disorders to include whether it was at least as likely as not that such disorders were related to service or service-connected spine disability to include whether service-connected spine disability permanently worsened knee disorders. 

There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Service Connection

The Veteran seeks service connection for his bilateral knee disorders.  In August 2012, the Veteran alleged slow insidious onset of bilateral knee pain during active service; however, as symptoms were minor, no treatment was requested or received.  The Veteran also reported that during Air Force reserve duties, he fell on his left knee sustaining direct injury.  At his October 2014 Board hearing, the Veteran testified that physical training as a Marine military police, including a number of rucksack runs in full "battle rattle" in boots and kneeling down for different shooting positions, precipitated his current bilateral knee conditions and that his injuries were just from wear and tear over time.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The first question that must be addressed, therefore, is whether a knee disorder is factually shown during service.  The Board concludes that a knee disorder was not shown in service.  The service treatment records are absent complaints, findings or diagnoses of any knee problems during service.  On the clinical examination in March 2001 for separation from active service, the Veteran's lower extremities were evaluated as normal.  Further, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied ever having arthritis and trick or locked knee.  

The Board notes that, in support of his claim, the Veteran has resubmitted a 1997 service treatment record which noted right calf pain for two days without trauma.  The record indicates that the Veteran was standing in hygiene formation and noticed it spasming, and that it was extremely sore with walking and running.  In this case, however, that same record notes no knee or ankle pain.  After physical examination, the Veteran was diagnosed as having right gastroc spasm.  As a gastroc spasm does not involve the knee, the Board cannot conclude a "chronic" knee condition was incurred during service.  The Veteran underwent VA examination in November 2015 at which time the examiner noted that the Veteran developed right calf pain with no history of trauma and no involvement of the right knee, and that he was treated and released with no further treatment records noting a right lower extremity condition, suggesting an acute but transient condition which completely resolved.

Thus, there is no competent evidence that shows that the Veteran suffered from a chronic knee disorder during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  However, the first showing of arthritis was not within a year of the Veteran's discharge from active service.  Private medical records indicate that x-ray taken in September 2008 of the Veteran's left knee was negative, and MRI showed proximal patellar tendonitis.  X-ray of the right knee in August 2012 showed minimal narrowing of the medial tibiofemoral joint, which was noted could be an early sign of degenerative change or meniscal injury.  

Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013); (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Such evidence is lacking here.  Although the Veteran reports continuity of post-service symptoms, the Board finds his allegations to be of limited probative value.    

In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran asserts that his knee disorders are related to service, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of contemporaneous evidence is for consideration in determining credibility.  

In this regard, the Board notes that the record is devoid of objective evidence of any knee complaints until 2008, seven years after the Veteran's discharge from active duty service.  In addition, in 2002, and again in 2010, the Veteran filed a claim with VA for benefits and increased benefits, respectively, evidencing his awareness that he could apply for VA benefits for service-related disabilities.  He did not file a claim for service connection for knee problems in 2002 or 2010.  This is inconsistent with any assertion that his knee problems existed since service because it is reasonable to conclude that if he believed that he had knee problems in 2002 and 2010 that were related to service, he would have claimed service connection for such knee problems in either 2002 or 2010.  Therefore, the Board finds that any assertions by the Veteran as to the continuity of symptomatology of his knee disorders since service do not constitute persuasive evidence.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the Veteran clearly has current knee disorders.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  No medical professional, however, has ever related this condition to the Veteran's military service or service-connected disability.  

The Board notes that private post-service treatment records indicate that in August 2008, the Veteran reported that in early 2008, he noticed pain in his left knee with exercising, that by June 2008, it began to more of a chronic problem and occasionally gave way, and that he had been having constant left knee pain for about three weeks.  X-ray of the left knee was negative; and MRI of the knee showed proximal patellar tendonitis.  

The Veteran underwent VA examination in August 2012 at which time he reported that he served on active duty from March 1979 through March 2001 and in the Air Force reserve from 2004 to 2006.  The Veteran alleged slow insidious onset of bilateral knee pain during active service but noted that because the symptoms were minor, no treatment was requested or received.  The Veteran stated that during Air Force reserve duties, the Veteran fell on his left knee sustaining direct injury.  After review of the file, the examiner determined that the Veteran's knee conditions were less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that he could find no orthopedic literature regarding secondary association of a chronic myofascial spinal condition to a diagnosis of bilateral patellar tendinosis or patellofemoral syndrome.  

In November 2015, that same examiner noted that the Veteran claimed that prolonged heavy repetitive use during his active military service as a marine precipitated his current bilateral knee conditions and opined that it was less likely as not that the knee disorders were related to service or service-connected disability.  The examiner noted that there was a seven-year void from the time of discharge from active service until the Veteran sought treatment and that based on this, a nexus between claimed injuries/events occurring during active service and the Veteran's current bilateral knee conditions was difficult to establish.  The examiner also opined that it was less likely as not that the Veteran's knees had been aggravated or permanently worsened by service-connected disability.  The examiner also noted peer-reviewed medical literature did not provide support for the concept that the Veterans service-connected spinal disability secondarily affects the knees causing the type of current diagnosis affecting the right and left knee and that review of the available written medical records did not provide information that the Veteran' knees had been aggravated or permanently worsened due to was service-connected spinal disability.  The examiner also noted that x-rays report old traumatic injury and that the Veteran claimed that he fell during service but noted that a traumatic injury would be an acute event causing significant symptomatology most probably requiring evaluation or treatment and that service treatment records were silent for this type of event or injury.   

Thus, the record is absent evidence of a knee injury or a chronic knee disorder during the Veteran's active duty service or during his reserve service, evidence of arthritis within a year following active service, credible evidence of continuity of symptomatology, and competent evidence of a nexus between the Veteran's current knee disorders and either his active duty service or service-connected disability. 

The Board must also consider the Veteran's own opinion that his current bilateral knee disorders are related to his active duty service.  In this case, the Board notes that his own opinion does not constitute competent evidence regarding the etiology of his bilateral knee disorders as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to his service-connected spine condition, is denied.

Entitlement to service connection for a left knee disability, to include as secondary to his service-connected spine condition, is denied.



___________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


